
	
		III
		110th CONGRESS
		1st Session
		S. RES. 299
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Menendez (for
			 himself, Mr. Cornyn,
			 Mr. Lautenberg, Mr. Brown, Mr.
			 Levin, and Mr. Casey)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			November 14, 2007
			Committee discharged; considered, amended, and agreed
			 to
		
		RESOLUTION
		Recognizing the religious and historical
		  significance of the festival of Diwali.
	
	
		Whereas Diwali, a festival of great significance to Indian
			 Americans and South Asian Americans, is celebrated annually by Hindus, Sikhs,
			 and Jains throughout the United States;
		Whereas there are nearly 2,000,000 Hindus in the United
			 States, approximately 1,250,000 of which are of Indian and South Asian
			 origin;
		Whereas the word Diwali is a shortened
			 version of the Sanskrit term Deepavali, which means a row
			 of lamps;
		Whereas Diwali is a festival of lights, during which
			 celebrants light small oil lamps, place them around the home, and pray for
			 health, knowledge, and peace;
		Whereas celebrants of Diwali believe that the rows of
			 lamps symbolize the light within the individual that rids the soul of the
			 darkness of ignorance;
		Whereas Diwali falls on the last day of the last month in
			 the lunar calendar and is celebrated as a day of thanksgiving and the beginning
			 of the new year for many Hindus;
		Whereas for Hindus, Diwali is a celebration of the victory
			 of good over evil;
		Whereas for Sikhs, Diwali is feted as the day that the
			 sixth founding Sikh Guru, or revered teacher, Guru Hargobind, was released from
			 captivity by the Mughal Emperor Jehangir; and
		Whereas for Jains, Diwali marks the anniversary of the
			 attainment of moksha, or liberation, by Mahavira, the last of the Tirthankaras
			 (the great teachers of Jain dharma), at the end of his life in 527 B.C.: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 religious and historical significance of the festival of Diwali; and
			(2)
			 in observance of Diwali, the festival of lights, expresses its
			 deepest respect for Indian Americans and the Indian diaspora throughout the
			 world on this significant occasion.
			
